DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It is noted that the Abstract of the record contains multiple paragraphs and more than 150 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “30oC,, at” should read “30oC, at” in line 4. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
“30oC,, at” should read “30oC, at” in paragraph [0016], line 7; paragraph [0035], line 2; paragraph [0073], line 2; 
“30oC,. Most” should read “30oC. Most” in paragraph [0072], line 3;
“(103)” should read “(203)” in paragraph [0146], line 5, for consistency with Figure 2A.
Appropriate correction is required.

It is noted that the Specification of the recites “URL: https://dedietrich.com/en/solutions-and-products/halide-treatment/hcl-treatment/absorption-hydrogen-chloride/isothermal” in paragraph [0042]. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 6, 7, 10, and 12-14 are objected to because of the following informalities:  
It is suggested to change “which” to “the” in claim 1, lines 5 and 14.
It is suggested to change “such” to “the” in claim 1, lines 8 and 17.
In order to ensure consistency and clarity, it is suggested to amend “aqueous solution” to “the aqueous first hydrolysate product solution” in claim 1, line 10.
	It is suggested to insert “acid” between “hydrochloric” and “in” in claim 6, line 3.
It is suggested to change “from” to “of” in claim 6, line 3.
To ensure clarity, it is suggested to amend “in the range from in the range from” to “in the range from” in claim 6, line 6.
To ensure consistency and clarity, it is suggested to amend “the first aqueous hydrochloric acid solution” to “the intermediate prehydrolysate solution” in claim 6, line 8.
To ensure clarity, it is suggested to amend “aqueous solution” to “the aqueous second hydrolysate product solution” in claim 7, line 2.
It is suggested to change “such” to “the” in claim 10, line 4.
It is suggested to change “which” to “wherein the” in claim 10, line 5.
It is suggested to insert “the” between “of” and “first” in claim 12, line 6.
To ensure clarity, it is suggested to amend “an” to “the” in claim 12, line 6.
Claim 1, line 9 recites “remaining solid material”, claim 12, line 7 recites “pre-hydrolyzed solid material”, and claim 14, lines 11, 15, 17, 18, and 20 recite 
To ensure clarity, it is suggested to amend “aqueous solution” to “the aqueous first hydrolysate product solution” in claim 12, line 8.
It is suggested to change “such” to “the” in claim 12, lines 9, 10, 16, 20 and 21.
It is suggested to change “which” to “wherein the” in claim 12, lines 10 and 21.
To ensure clarity and proper antecedent basis, it is suggested to insert “liquid” in between “the” and “non-aqueous” in claim 12, line 13. 
It is suggested to amend “a” to “the” in claim 12, line 14.
To ensure clarity, it is suggested to amend “a second” to “the second” in claim 12, lines 16-17.
To ensure clarity, it is suggested to amend “an aqueous” to “the aqueous” in claim 12, line 17.
To ensure clarity, it is suggested to amend “a residue” to “the residue” in claim 12, line 18.
To ensure clarity, it is suggested to amend “aqueous solution” to “the aqueous second hydrolysate product solution” in claim 12, line 19.  
To ensure clarity, it is suggested to amend “additional non-aqueous” to “additional liquid non-aqueous” in claim 12, lines 19-20.
It is suggested to insert “the” after “of” and before “additional” in claim 12, line 22. 
It is suggested to amend “(ii), (iii) solid” to “(ii) and (iii), the solid” in claim 13, line 3. 

It is suggested to amend “lignin, is” to “lignin is” in claim 14, line 5.
It is suggested to amend “of, preferably” to “of the, preferably” in claim 14, lines 8 and 20-21.
It is suggested to amend “such” to “the” in claim 14, line 9.
It is suggested to amend “of first” to “of the first” in claim 14, line 10.
To ensure clarity and proper antecedent basis, it is suggested to amend “a hydrochloric acid-containing, aqueous first hydrolysate product solution” to “the aqueous first hydrolysate product solution in the step (i)” in claim 14, lines 12-13 and 13-14.
To ensure clarity and proper antecedent basis, it is suggested to amend “a hydrochloric acid-containing, aqueous second hydrolysate product solution” to “the aqueous second hydrolysate product solution in the step (i)” in claim 14, lines 25-26 and 26-27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation equal to or less than 40, and the claim also recites equal to or less than 30 which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, it is unclear if “preferably equal to or less than 30oC” is required in the claim. The examiner interprets “preferably equal to or less than 30oC” being optional (i.e., not required). Clarification is requested.

Claim 1 recites the limitation "the reactor" in line 19. However, there is no previous recitation of any reactor in claim 1, and therefore there is insufficient antecedent basis for this limitation in the claim.

Regarding dependent claims 2-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claims 2-4 and 6 recite “the intermediate prehydrolysate”. However, it is unclear whether “the intermediate prehydrolysate” refers to the intermediate prehydrolysate solution recited in lines 19-20 of claim 1, refers to a different intermediate prehydrolysate, etc. The examiner interprets “the intermediate prehydrolysate” as the intermediate prehydrolysate solution of claim 1. This interpretation is speculative. Clarification is requested. 

Claim 3 recites the broad recitation C5-saccharides in an amount of from 1 to 25% wt., and the claim also recites preferably in an amount of from 2 to 15% wt., which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, it is unclear if “preferably in an amount of from 2 to 15% wt.” is required in the claim. The examiner interprets “preferably in an amount of from 2 to 15% wt.” being optional (i.e., not required). Clarification is requested.

Claim 3 recites the broad recitation C6-saccharides in an amount of from 1 to 20% wt., and the claim also recites preferably in an amount of from 1 to 10% wt., which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim 3 recites “1 to 25% wt.”, “2 to 15% wt.”, “1 to 20% wt.”, and “1 to 10% wt.”. However, it is unclear whether “% wt.” is based on the weight of the intermediate prehydrolysate, is based on the weight of the saccharides in the intermediate prehydrolysate, etc. The examiner interprets “1 to 25% wt.”, “2 to 15% wt.”, “1 to 20% wt.”, and “1 to 10% wt.” as based on the weight of the intermediate prehydrolysate. This interpretation is speculative. Clarification is requested.

Claim 5 recites “the plug”. However, it is unclear whether “the plug” is the plug of intermediate prehydrolysate solution recited in claim 1, is a different plug, etc. The examiner interprets “the plug” as the plug of intermediate prehydrolysate solution. This interpretation is speculative. Clarification is requested. 

Claim 5 recites “the reactor with solid lignocellulosic material”. However, there is no previous recitation of any reactor with solid lignocellulosic material, and therefore there is insufficient antecedent basis for this limitation in the claim. The examiner interprets “the reactor with solid lignocellulosic material” as the reactor recited in claim 1, line 19. This interpretation is speculative. Clarification is requested. 

Claim 5 recites “flooded with prehydrolysate solution”. However, it is unclear whether “prehydrolysate solution” is the intermediate prehydrolysate solution recited in 

Claim 6 recites the broad recitation of equal to or more than 15.0 wt% to less than 40.0 wt.%, and the claim also recites preferably from equal to or more than 34.0 wt.% to equal to or less than 39.9 wt.%, and more preferably … from equal to or more than 36.0 wt. % to equal to or less than 39.0 wt. %, which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, it is unclear if “preferably from equal to or more than 34.0 wt.% to equal to or less than 39.9 wt.%” or “more preferably in the range from in the range from equal to or more than 36.0 wt. % to equal to or less than 39.0 wt. %” are required in the claim. The examiner interprets “preferably from equal to or more than 34.0 wt.% to equal to or less than 39.9 wt.%” and “more preferably in the range from in the range from equal to or more than 36.0 wt. % to equal to or less than 39.0 wt. %” as being optional (i.e., not required). Clarification is requested.

Claims 10 and 13 recite “solid material is residing …”. However, it is unclear whether “solid material” refers to the solid material containing hemicellulose, cellulose, and lignin in claim 1, refers to the remaining solid material in step (i) of claim 1, etc. The 

Claim 13 recites “the process is carried out in a reactor sequence of two or more reactors, wherein during steps (i) …”. However, claim 1 recites “wherein the reactor in which step (i) takes place …”. It is unclear whether step (i) only takes place in one reactor, takes place in multiple reactors, etc. The examiner interprets step (i) as taking place in one reactor. This interpretation is speculative. Clarification is requested.

Claim 14 recites “the process is carried out in a plurality of reactors”. However, claim 1 recites “wherein the reactor in which step (i) takes place …”. It is unclear whether step (i) only takes place in one reactor, takes place in plurality of reactors, etc. The examiner interprets step (i) as taking place in one reactor. This interpretation is speculative. Clarification is requested.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kose et al. (WO 2016/082816 A1), hereinafter Kose, in view of Powell et al. (US 2015/0167235 A1), hereinafter Powell, Radillo et al., Fermentable Sugars From Lupinus rotundiflorus Biomass by Concentrated Hydrochloric Acid Hydrolysis, 2011, BioResources, Vol. 6(1), pages 344-355, hereinafter Radillo, and Riehm (US 2,778,751), hereinafter Riehm, as evidenced by Chen, Lignocellulose Biorefinery Feedstock Engineering, 2015, Principles and Applications, Pages 37-86, hereinafter Chen.

Regarding claims 1 and 8, Kose teaches a process for hydrolyzing plant biomass (Kose, abstract), wherein hemicelluloses from the biomass preferably dissolve (Kose, 
plant biomass of any kind (i.e., solid material) is filled in upright acid-fast reactors, 35% to 37% hydrochloric acid (i.e., a hydrochloric acid concentration in the range of from equal to or more than 15.0 % to less than 40.0 %) is slowly passed through the reactor (i.e., wherein the process is carried out in one reactor) from bottom to top, the hemicelluloses from the biomass composite preferably dissolve, which results in the homogenous hydrolysis as evidenced by Chen (i.e., hydrolyzing at least part of the hemicellulose of the solid material by contacting the solid material with a first aqueous hydrochloric acid solution), and this fraction is withdrawn at the top of the reactor (i.e., yielding an aqueous first hydrolysate product solution) (Kose, page 2, paragraph 10);
whereinafter a higher concentrated acid fraction dissolves the cellulose present and there is residue present in the reactor (lignin) (i.e., remaining solid material after the first step) (Kose, page 2, paragraph 11-12);
thereafter, 40 to 42% hydrochloric acid (i.e., a second aqueous hydrochloric acid solution which has a hydrochloric acid concentration in the range from equal to or more than 40.0 % to equal to or less than 51.0 %) is introduced from below through the reactor into the reactor, wherein this hydrochloric acid displaces the low-concentration acid present in the reactor and this higher concentrated acid fraction (i.e., aqueous second hydrolysate product) preferably dissolves the cellulose present (i.e., hydrolyzing 
wherein with the separation and separation of the acid-soluble substance, there is residue present in the reactor (lignin) (i.e., yielding a residue). 

Regarding claim 1, Kose does not explicitly disclose (a) a temperature equal to or less than 40oC, preferably equal to or less than 30oC, and wherein hydrochloric acid concentration has the units of weight percent, based on the weight amount of water and hydrochloric acid, (b) displacing aqueous solution from the remaining solid material with a non-aqueous displacement fluid and replacing the non-aqueous displacement fluid with a second aqueous hydrochloric acid solution, and (c) wherein the reactor in which step (i) takes place is flooded with a plug of intermediate prehydrolysate solution prior to step (i).
With respect to the difference (a), Radillo teaches a two-stage hydrolysis process using only concentrated hydrochloric acid to generate fermentable carbohydrates from biomass (Radillo, page 344, “Abstract”), and wherein 20 g ground plant material (i.e., biomass) were hydrolyzed with 100 mL of 32% (w/w) at 20oC (i.e., at a temperature equal to or less than 40oC), and the solid residue from the first hydrolysis was digested likewise at 20oC using 100 mL of 42.6% (w/w) hydrochloric acid (i.e., at a temperature equal to or less than 40oC) (Radillo, page 347, Section “Acid Hydrolysis”).
As Radillo expressly teaches, this saccharification process is relatively simple and has an acceptable yield (Radillo, page 352, “Conclusion”, paragraph 2) and 
Radillo is analogous art, as Radillo is drawn to two-stage hydrolysis process using hydrochloric acid to generate fermentable carbohydrates from biomass (Radillo, page 344), wherein hydrolysis of plant materials released mainly xylose and glucose in the first step and mostly glucose in the second (i.e., hydrolyzing mainly hemicellulose in the first step and cellulose in the second step) (Radillo, page 352, “Conclusion”; page 344, “Abstract”; page 350, Table 2).
In light of the motivation of hydrolyzing at temperature of 20oC taught in Radillo, it therefore would have been obvious to one of ordinary skill in the art to add the temperature condition of Radillo in the process of Kose, in order to have a simple process with an acceptable yield and release mainly xylose and glucose in the first step and mostly glucose in the second step, and thereby arrive at the claimed invention.
It would have been obvious to one of ordinary skill in the art that the 35 to 37% hydrochloric acid and 40 to 42% hydrochloric acid would have the units w/w as taught by Radillo, and wherein the units w/w are based on the weight amount of water and hydrochloric acid, as w/w based on the amount of water and acid are common units to measure concentration of acids. 

With respect to the difference (b), Powell teaches the treatment of biomass and wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), 

As Powell expressly teaches, the rinse step can be continued until the composition of impurities in the liquid exiting the bed is reduced to less than 25% of that found exiting in the treatment liquor before the rinse step (Powell, [0042]).
Powell is analogous art, as Powell is drawn to treatment of biomass (Powell, [0002]), such as lignocellulosic biomass, and the biomass can be chosen based upon cellulose content, hemicellulose content, and lignin content (Powell, [0023]) (i.e., a solid material containing hemicellulose, cellulose, and lignin). 
In light of the motivation of using a solvent in a rinse step taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate a rinse step comprising solvent such as an organic solvent as taught by Powell in the method as taught by Kose to displace the low-concentration acid and be displaced by the higher concentrated acid, in order reduce the impurities in the liquid exiting the reactor prior to the second hydrolysis step, and thereby arrive at the claimed invention.

With respect to the difference (c), Riehm teaches the hydrolysis of cellulosic materials with high concentrated hydrochloric acid (Riehm, col. 1, lines 15-16) and continuously directing a liquid column through a saccharification unit in the direction of a fourth wood column, said liquid column comprising successively in the direction of flow a zone of concentrated hydrochloric acid containing about 40% by weight of HCl (i.e., first aqueous hydrochloric acid solution of step (i)) and a zone of acid sugar solution 
As Riehm expressly teaches, the described process results in a complete saccharification of the wood (col. 3, lines 53-54).
Riehm is analogous art, as Riehm is drawn to the hydrolysis of cellulosic materials with hydrochloric acid (Riehm, col. 1, lines 15-16).
In light of the motivation of using a liquid column comprising successively in the direction of flow a zone of concentrated hydrochloric acid containing about 40% by weight of HCl and a zone of acid sugar solution taught in Riehm, it therefore would have been obvious to one of ordinary skill in the art to incorporate a zone of acid sugar solution of Riehm in the process of Kose, in order to achieve a complete saccharification of the biomass, and thereby arrive at the claimed invention.

Regarding claim 6, Riehm further teaches a continuous wood saccharification process with concentrated hydrochloric acid containing about 40% by weight of HCl (Riehm, col. 6, lines 36-38), 
wherein concentrated hydrochloric acid is admitted in a volume replacing the amount of HCl withdrawn in the hydrochloric acid sugar solution (i.e., the intermediate prehydrolysate) and in the very dilute hydrochloric acid, so as to maintain the hydrochloric acid content of the whole system (Riehm, col. 4, lines 34-38), 

It would have been obvious to one of ordinary skill in the art to use a hydrochloric acid sugar solution as taught by Riehm with a concentration of HCl of 35 to 37% as in the method taught by Kose in view of Powell, Radillo and Riehm, in order to maintain the hydrochloric acid content of the system, and thereby arrive at the claimed invention.

	
Regarding claim 7, Kose further teaches wherein all acid must be completely removed from the reactor wherein lignin residue is present, and wherein this was done by introducing water coming from above into the reactor and the existing highly concentrated acid could be slowly removed by displacement with water of the acid (Kose, page 2, paragraph 12-14) (i.e., displacing aqueous solution from the residue).

Regarding claim 7, Kose does not explicitly disclose displacing the aqueous solution with additional non-aqueous displacement fluid. 
With respect to the difference, Powell teaches the treatment of biomass and wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, and glycerol (i.e., non-aqueous displacement fluid).

Powell is analogous art, as Powell is drawn to treatment of biomass (Powell, [0002]), such as lignocellulosic biomass, and the biomass can be chosen based upon cellulose content, hemicellulose content, and lignin content (Powell, [0023]) (i.e., a solid material containing hemicellulose, cellulose, and lignin). 
In light of the motivation of using a solvent in a rinse step taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate a rinse step comprising solvent such as an organic solvent as taught by Powell in the method as taught by Kose in view of Powell, Radillo and Riehm to displace the higher concentrated acid, in order reduce the impurities in the liquid exiting the reactor, and thereby arrive at the claimed invention.

Regarding claims 9 and 11, Kose does not explicitly disclose wherein the process is carried out in a plurality of reactors, connected in series, comprising in the range from equal to or more than 2 to equal to or less than 16 reactors, and wherein the mobile phase is an intermittent, semi-continuous or continuous mobile phase.
With respect to the difference, Riehm teaches the hydrolysis of cellulosic materials with high concentrated hydrochloric acid (Riehm, col. 1, lines 15-16) and wherein the apparatus consists of 4 towers (i.e., 4 reactors, which is within the claimed range of from equal to or more than 2 to equal to or less than 16 reactors) (Riehm, col. 2, lines 42-43; Fig. 1), and the invention may be carried out with a smaller or larger 
As Riehm expressly teaches, a completely continuous saccharification process requires a relatively small reacting zone and avoids the drawbacks of the known methods (Riehm, col. 1, lines 52-55), such as the wood remaining preferably about 15 hours in the saccharification zone (Riehm, col. 4, lines 63-70), as opposed to for about 50 hours in the Rheinau battery process (Riehm, col. 1, lines 24-47). Riehm further teaches wherein the lines are switched, the shut down tower D is emptied and newly charged with wood, since in the meantime, tower A has been filled up with dry wood, and at 1500 hour, the apparatus is in the same state as at 000 hour, with the sole difference that the whole saccharification column and the whole washing column have advanced by a full tower length (Riehm, col. 3, lines 10-50; Fig. 1) (i.e., continuous output), whereas in the Rheinau process, its output is essentially governed by the charging sequence of the diffusors (Riehm, col. 1, lines 24-26).
Riehm is analogous art, as Riehm is drawn to the hydrolysis of cellulosic materials with hydrochloric acid (Riehm, col. 1, lines 15-16).
In light of the motivation of using a plurality of towers connected in series with a continuous current of liquid passed in each tower taught in Riehm, it therefore would have been obvious to one of ordinary skill in the art to incorporate the plurality of reaction towers is connected in series and continuous current of liquid of Riehm in the process of Kose in view of Powell, Radillo and Riehm, in order to have a relatively small 

Regarding claims 10 and 12, Kose further teaches wherein  
hydrolyzing plant biomass (Kose, abstract), wherein hemicelluloses from the biomass preferably dissolve (Kose, page 2, paragraph 10), higher concentrated acid fraction preferably dissolves the cellulose present (Kose, page 2, paragraph 11), and the residue present in the reactor (lignin) itself binds hydrochloric acid (Kose, page 2, paragraph 12) (i.e., solid material containing hemicellulose, cellulose, and lignin) comprising,
plant biomass of any kind is filled in upright acid-fast reactors (i.e., the solid material is residing in a stationary phase within a reactor), 35% to 37% hydrochloric acid (i.e., zone of mobile phase comprising one or more portions of first aqueous hydrochloric acid solution) is slowly passed through the reactor (i.e., contacting the stationary phase) from bottom to top, the hemicelluloses from the biomass composite preferably dissolve, and this fraction is withdrawn at the top of the reactor (i.e., yield an aqueous first hydrolysate product solution; aqueous solution) (Kose, page 2, paragraph 10);
whereinafter a higher concentrated acid fraction dissolves the cellulose present and there is residue present in the reactor (lignin) (i.e., remaining solid material after the first step; pre-hydrolyzed solid material) (Kose, page 2, paragraph 11-12);
thereafter, 40 to 42% hydrochloric acid (i.e., zone of mobile phase comprising one or more portions of second aqueous hydrochloric acid solution) is introduced from 
wherein with the separation and separation of the acid-soluble substance, there is residue present in the reactor (lignin) (i.e., yielding a residue). 

Regarding claims 10 and 12, Kose does not explicitly disclose wherein aqueous solution is subsequently displaced from the remaining solid material with a non-aqueous displacement fluid, by contacting such remaining solid material in step (ii) with a subsequent zone of the mobile phase that moves through such reactor, which subsequent zone comprises one or more portions of a liquid non-aqueous displacement fluid,  and wherein the non-aqueous displacement fluid is subsequently displaced from the remaining solid material with a second aqueous hydrochloric acid solution. 
With respect to the difference, Powell teaches the treatment of biomass and wherein a rinse step may be deployed to displace the treatment water (i.e., aqueous solution) from the bed (i.e., remaining solid material), and the rise step may employ a solvent (i.e., a zone comprising one or more portions of a liquid displacement fluid) (Powell, [0042]), wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, and glycerol (i.e., wherein the liquid displacement fluid is non-aqueous) (Powell, [0063]).

Powell is analogous art, as Powell is drawn to treatment of biomass (Powell, [0002]), such as lignocellulosic biomass, and the biomass can be chosen based upon cellulose content, hemicellulose content, and lignin content (i.e., a solid material containing hemicellulose, cellulose, and lignin) (Powell, [0023]). 
In light of the motivation of using a solvent in a rinse step taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate a rinse step comprising solvent such as an organic solvent as taught by Powell in the method as taught by Kose in view of Powell, Radillo and Riehm to displace the low-concentration acid (i.e., aqueous solution) and be displaced by the 40 to 42% hydrochloric acid (i.e., second aqueous hydrochloric acid solution), in order reduce the impurities in the liquid exiting the reactor prior to the second hydrolysis step, and thereby arrive at the claimed invention.
	It is noted that the limitation “optionally aqueous solution is subsequently displaced from the residue with additional non-aqueous displacement fluid, by contacting such residue in an optional step (iv) with a subsequent zone of the mobile phase that moves through such reactor, which 5AKC 063aPreliminary Amendmentsubsequent zone comprises one or more further portions of additional liquid non- aqueous displacement fluid” is optional and therefore not required.

Regarding claim 13, Kose further teaches wherein plant biomass (i.e., solid material) is filled in reactors, 35 to 37% hydrochloric acid is slowly passed through the reactor from bottom to top, thereafter 40 to 42% hydrochloric acid displaces the low-concentration acid, and water is introduced into the reactor so that the existing highly concentrated acid could be slowly removed (i.e., the first aqueous hydrochloric acid and the second aqueous hydrochloric acid are passed in a continuous fashion), and lignin residue is present in the reactor (i.e., solid material is residing stationary within the reactor) (Kose, page 2, paragraphs 9-14). 
However, Kose does not explicitly disclose wherein the process is carried out in a reactor sequence of two or more reactors, and wherein the first aqueous hydrochloric acid solution and/or the second aqueous hydrochloric acid solution is/are passed, preferably in a continuous or semi-continuous fashion, from one reactor into another reactor. 
With respect to the difference, Riehm teaches wherein a liquid column consisting of defined contiguous zones is caused to travel continuously through the stationary wood (Riehm, col. 2, lines 8-10; Fig. 1), wherein the invention is preferably carried out in such a way that a plurality of reaction towers is connected in series and that a continuous current of liquid is passed in each tower from the top to the bottom (Riehm, col. 4, lines 16-19; Fig. 1), and wherein the apparatus consists of 4 towers (i.e., two or more reactors) (Riehm, col. 2, line 42; Fig. 1).
As Riehm explicitly teaches, an apparatus comprising 4 towers offers particular advantages for carrying out the invention on a technical scale (Riehm, col. 4, lines 5-8) and a completely continuous saccharification process avoids the drawbacks of the 
Riehm is analogous art, as Riehm is drawn to the hydrolysis of cellulosic materials with hydrochloric acid (Riehm, col. 1, lines 15-16).
In light of the motivation of using a plurality of towers connected in series with a continuous current of liquid passed in each tower taught in Riehm, it therefore would have been obvious to one of ordinary skill in the art to incorporate the continuous current of liquid is passed in each of 4 towers from the top to the bottom of Riehm in the process of Kose in view of Powell, Radillo and Riehm, in order for the output to not be governed by the charging sequence, and thereby arrive at the claimed invention.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kose in view of Powell, Radillo, and Riehm evidenced by Chen, as applied to claim 1, further in view of Selifonov (WO 2016/090046 A1), hereinafter Selifonov.
Regarding claims 2-4 and 6, Kose in view of Powell, Radillo and Riehm, as applied to claim 1, teaches wherein 35 to 37% (w/w) hydrochloric acid (i.e., equal to or more than 15.0 wt% to less than 40.0 wt.%) dissolves hemicelluloses from the biomass composite.
However, Kose in view of Powell, Radillo and Riehm does not explicitly disclose wherein the intermediate prehydrolysate comprises a mixture of C5-saccharides and C6-saccharides, C5-saccharides in an amount of from 1 to 25% wt., preferably in an amount of from 2 to 15% wt., C6-saccharides in an amount of from 1 to 20% wt., preferably in an amount of from 1 to 10% wt., and one or more of xylose, arabinose, mannose, glucose, their oligomers and mixtures thereof.

wherein the concentration of pentose compounds (i.e., C5-saccharides) in the recycled hydrolysis liquid is in the range of from about 2 wt% to about 20 wt% pentose compounds (i.e., within the claimed range of C5-saccharides in an amount of from 1 to 25% wt.) (Selifonov, page 28, lines 19-22);
wherein hexoses (i.e., C6-saccharides) and soluble hexose oligomers and polymers are also present in the (recycled) liquid hydrolysate (Selifonov, page 29, lines 10-11) and hexose content in the liquid hydrolysate can vary from trace amounts (i.e., about 0 wt%) to an amount greater than the amount of pentoses (i.e., about 2 wt% to about 20 wt% pentose compounds) obtained in the same liquid hydrolysate (i.e., C6-saccharides in an amount of about 0 wt% to greater than 20 wt%, which encompasses the claimed range of from 1 to 20% wt.) (Selifonov, page 20, lines 22-23);
wherein liquid hydrolysates further contain amounts of hexose compounds, including glucose (Selifonov, page 20, lines 17-18) and the term “pentose compounds” comprises xylose, arabinose, oligosaccharides thereof, and polysaccharides that are a combination of pentose glycoside units and hexose glycoside units (Selifonov, page 5, lines 12-16).
As Selifonov expressly teaches, the recycling of liquid hydrolysate contributes to a continuous process wherein a liquid hydrolysate with higher titers of pentose 
Selifonov is analogous art, as Selifonov is drawn to a method for processing lignocellulosic biomass for the production of pentose compounds (C5 oligosaccharides and monosaccharides) (Selifonov, page 1, lines 2-4), that is, a biological solid that at least initially includes cellulose and lignin (Selifonov, page 4 line 33 – page 5 line1).
In light of the motivation of using a recycled portion of the liquid hydrolysate comprising from about 2 wt% to about 20 wt% pentose compounds and from about 0 wt% to greater than 20 wt% hexose compounds taught in Selifonov, it therefore would have been obvious to one of ordinary skill in the art to incorporate the recycling step of Selifonov to recycle the 35 to 37% (w/w) hydrochloric acid comprising dissolved hemicelluloses in the process as taught by Kose in view of Powell, Radillo and Riehm, in order to obtain a liquid hydrolysate with higher titers of pentose compounds, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kose in view of Powell, Radillo, and Riehm evidenced by Chen, as applied to claim 1, further in view of Riviere (US 5,772,775), hereinafter Riviere.

With respect to the difference, Riviere teaches a process for the extraction of juice from a bed of fibrous material (Riviere, col. 2, lines 10-11) and introducing water into an aqueous slurry from below said aqueous slurry to displace and remove air trapped in said aqueous slurry (Riviere, claim 1) (i.e., flood all of the interstitial space in the reactor).
As Riviere expressly teaches, a factor believed to hinder efficiency of a plug-flow displacement system is the presence of a large volume air in the bed (Riviere, col. 1, lines 31-37 and 50-51).
Riviere is analogous art, as Riviere is drawn to a process for the extraction of juice from a bed of fibrous material comprising displacement of juice by means of a true plug-flow (Riviere, col. 2, lines 10-14).
In light of the motivation of using the removal of air taught Riviere, it therefore would have been obvious to one of ordinary skill in the art to incorporate the introduction of water from below to remove trapped air of Riviere in the process as taught by Kose in view of Powell, Radillo and Riehm, in order to improve efficiency, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 14, although Riehm teaches a plurality of reaction towers connected in series and that a continuous current of liquid is passed in each tower from the top to the bottom, wherein in the time from 1500 hour to 2000 hour, the same operations take place as in the time between 000 hour and 500 hour (i.e., a sequence of cycles), wherein wood is charged continuously into the front tower A, hydrochloric acid is introduced over the same time into the top of tower C, and from the bottom of tower C, solution is passed continuously into the bottom section of tower B, while a corresponding volume of concentrated sugar solution flows from the top of tower B into the collecting tank E, and at 1500 hour, the apparatus is in the same state as at 000 hour, with the sole difference that the whole saccharification column and the whole washing column have advanced by a full tower length, Riehm does not teach wherein any aqueous solution(s) are displaced from the prehydrolyzed solid material with a, suitably first, non-aqueous displacement fluid in reactor FRx, a second reactor sequence of “y” reactors SR1 to SRy, or wherein respective reactor SRy shifts into the position of respective reactor FR1. 
Further, there is no motivation to displace aqueous solutions with a non-aqueous displacement fluid, add a second reactor sequence, or shift the SRy reactor into the position of respective reactor FR1 in Riehm. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holtzapple et al. (US 2009/0114591 A1) teaches a pre-treatment reaction process for biomass including hydrochloric acid catalyzed pretreatment, comprising displacement extraction to recover soluble species, letting liquid present in the biomass to be displaced by incoming liquid without any mixing, and wherein liquid is transferred to the reactor to flood the biomass bed and remove air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/R.S.S./Examiner, Art Unit 1732            

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        12/28/21